DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1-12, the present invention is direct to a method for training a model to predict failure parameters of semiconductor devices: Independent claim 1 identifies the uniquely distinct features of " wherein at least one attribute of the corresponding second failure parameters is defined as a label of the second AI training set, and wherein one or more attributes of the second set of data are defined as feature values of the second AI training set; and training, by the one or more processors, a second iteration of the trained model with the second AI training set, the second iteration of the trained model operable to provide a second set of failure predictions having corresponding second error rates, wherein the second error rates have a reduced overall error rate compared to an overall error rate of the first error rates;"
As to claims 13-19, the present invention is direct to a method for predicting failure parameters of semiconductor devices: Independent claim 13 identifies the uniquely distinct features of " wherein the trained model is configured according to an artificial intelligence (AI) algorithm based on a previous plurality of feature values, and wherein the trained model is operable to output a failure prediction based on the plurality of feature values; and generating, by the one or more processors via the trained model, a predicted failure parameter of the sample semiconductor device due to the stress condition;"
As to claim 20, the present invention is direct to a method for predicting failure parameters of semiconductor devices: Independent claim 13 identifies the uniquely distinct features of " wherein the model is configured according to an algorithm that assigns weights to the plurality of feature values according to analysis of a previous plurality of feature values, and wherein the model is operable to output a failure prediction based on the plurality of feature values; and generating, by the one or more processors via the model, a predicted failure parameter of the sample semiconductor device due to the stress condition;"
The closest prior art, Narayen et al. (US 20140125364 A1) and Duffy et al. (US 20160341791 A1) discloses conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
The other claims depend on independent claims 1, 13 are allowed as the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached 10:30am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/               Primary Examiner, Art Unit 2868                                                                                                                                                                                         	7/16/2022